DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the door and auxiliary space for the camera as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

The drawings fail to illustrate the door and auxiliary space as claimed in claim 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the change in geometry".  There is insufficient antecedent basis for this limitation in the claim since claim 1 from which claim 18 depends does not include this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (US 2006/0034776).
As to claim 14, Duncan teaches a system for controlling a machine tool (milling machine) and a workpiece (blank) and for machining the workpiece (the milling machine is capable of machining the blank), comprising a machine tool (milling , a workpiece (blank), and a control unit (CPU) for controlling the machine tool, said machine tool comprising a robot arm (subassembly 140) movable in at least 2 spatial axes in a range of motion ([0024] teaches the subassembly moves in the y-axis and z-axis), said robot arm configured for carrying, guiding and moving at least one workpiece ([0024]: “The subassembly 140 is used to control the y-axis and z-axis movement of the mandrel and blank.”), wherein the machine tool comprises a sensor or is assigned said sensor (camera 3), wherein a detection range (66) of the sensor at least partially overlaps the range of motion of the workpiece (as shown in Fig 4, the camera 170 located on tool changer 150 is capable of being pointed generally at the blank 10), wherein an exchangeable tool or the workpiece (blank 10) comprises a code ([0029]: “the type of material may be automatically detected by the milling machine, by means of a barcode scan or RFID identification or the like.”, wherein the workpiece (blank 10) is movable in the detection range by the robot arm (the blank is moved by the subassembly 140 in the y and z axes), and wherein upon detection of the code by the sensor, the control unit is configured to carry out identification of the workpiece and/or the tool for controlling the machine tool to perform a machining process adapted to an identity of the workpiece and/or the tool ([0029]: “The user interface display 106 on the milling machine may instruct the user as to which material to use, or the type of material may be automatically detected by the milling machine, by means of a barcode scan or RFID identification or the like. The milling machine will engage the appropriate tool for the material. The camera 170 will inspect the tool for wear and if necessary, select a backup tool for the process.”). 
As to claim 15, Duncan teaches the system as claimed in claim 14, wherein the tool (tool 128) is mounted to a gripper or a mount (spindle 118) of the robot arm (the spindle is mounted on frame 114 which moves in the X axis) and wherein a tool shaft extends in the detection range of the sensor (as shown in Fig 5, the camera 170 detects the tool 128). 
As to claim 21, Duncan teaches the system as claimed in claim 14, wherein the workpiece comprises a milling blank (blank 10 is capable of being milled), and wherein the sensor comprises a spatially fixed optical sensor (the camera 170 is fixed in relation to the subassembly 150 on which is sits.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan as applied to claim 14 above, and further in view of Valentini (DE 102008035305 A1).
As to claim 16, Duncan teaches the system as claimed in claim 14, but does not teach the remaining limitations. However, tools with barcodes were well known in the art at the time the invention was effectively filed. See Valentini which teaches a tool useful in milling having a barcode on its shaft. The barcode is useful for being read by a camera for identifying the tool when if the tool is being held. Thus, it would have been the shaft of the tool is provided with a one-dimensional code which is supplied to the control unit by the sensor to identify the tool. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to more accurately identify which tool is being used by the device of Duncan.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan as applied to claim 14 above, and further in view of Kranitzky et al. (US 2013/0278751).
As to claim 17, Duncan teaches the system as claimed in claim 14, wherein the machine tool (128) is configured to machine a surface of the workpiece to be planar (the tool is capable of performing this intended use), which workpiece is fabricated of ceramics (Duncan teaches the workpiece is ceramic at [0009]), and wherein the robot arm (subassembly 140) is configured to align the surface substantially parallel to the axis of the detection range of the sensor (the device of Duncan is capable of performing this intended use). Duncan does not teach the robot arm is configured to move the workpiece past the sensor through the detection range to detect an edge between the surface and an adjacent surface. However, Kranitzky teaches a device for detecting the position of an object in a machine tool. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined the detection device of Kranitzky with the milling tool of Duncan. Such a person would have been motivated to do so in order to achieve the benefits described by Kranitzky, including [0011]: “a device and method which will provide a simplified way of determining the position of an object within a the robot arm is configured to move the workpiece past the sensor through the detection range to detect an edge between the surface and an adjacent surface (Kranitzky [Abstract]: “A first processing unit is configured to identify a position of the object relative to the camera based on geometric features of the object which are obtained from the image.”).
Claims 1-7, 9-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2019/0192256) in view of Mclean et al. (US 2018/0156608).
As to claim 1, Huber teaches a system (dental milling machine) for controlling a machine tool and a workpiece (tool 14, workpiece 3) and for machining the workpiece, comprising a machine tool (workpiece arms 2), a workpiece (3), a control unit for controlling the machine tool ([0038]: “In addition, the dental milling machine 1 has a control device 18.”), said machine tool comprising a robot arm movable in at least 2 spatial axes in a range of motion ([0047]: “The workpiece arm 2 can spatially be moved along five axes” ), said robot arm configured for carrying, guiding and moving at least one workpiece (workpiece arm 2 is shown carrying workpiece 3 for example in Fig 1.), wherein the machine tool comprises a sensor (camera 22) or is assigned said sensor having a detection range at least partially overlapping a range of motion of the workpiece (this is illustrated in a synthesis of . Huber does not teach the remaining limitations. 
However, in the machine-vision arts, it was known at the time the invention was effectively filed to provide for a camera useful for detecting a hole on a workpiece. See Mclean which teaches: wherein the workpiece (object 16) comprises hole (17) that is adapted to move laterally or orthogonally with respect to the sensor (Mclean is concerned with the relative movement of the camera and object (see [0054]) but teaches an embodiment where the camera, not the object moves. Examiner finds the relative movement is achieved by either the movement of the object or of the camera, it being obvious to a person having ordinary skill in the art to be interchangeable to move one or the other to achieve “relative” movement.), wherein the workpiece (10) is movable in the detection range by the robot arm (the camera probe of Mclean views the object and thus the workpiece must be within the detection range), and wherein upon detection of the surface or section having the hole, the control unit is configured to determine a reference point, reference axis and/or reference surface for controlling the machine tool (Mclean [0007]: “The method can comprise determining the actual location of said predetermined point in said positioning apparatus' measurement volume.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Huber to achieve the effects of Mclean. Such a person would have been motivated to do so in order to achieve the benefits of Mclean, such as determining the actual location of a point on an object. This 
As to claim 2, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the surface of the workpiece which comprises the hole is machinable before detection of the hole, to produce a planar surface at the surface comprising the hole (any reasonable surface of the workpiece is capable of being machined).
As to claim 3, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the robot arm (workpiece arm 2 of Huber) is configured to align the hole (hole 17 of Mclean) of the workpiece (workpiece 2, object 16) during detection parallel to an axis of detection of the sensor (as shown for example in Fig 12 of Mclean, the camera is parallel to the axis of the hole), wherein the sensor is a camera (camera 22 of Huber, camera 20 of Mclean).
As to claim 4, Huber in view of Mclean teaches the system as claimed in claim 1, wherein an axis of the hole extends perpendicular to a surface of the workpiece (as illustrated at least at Fig 2 of Mclean), and wherein the surface is machinable or millable to a planar surface before the detection (any reasonable surface of the workpiece is capable of being machined or milled to a planar surface).
As to claim 5, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the workpiece (workpiece 3 of Huber) is attachable to a holder (workpiece holder 4 of Huber [0036]), said holder (workpiece holder 4) being configured for being held or clamped in the robot arm (Huber [0036]: “FIG. 5 shows the workpiece 3 attached to workpiece holder 4, which workpiece holder 4 is inserted into chuck 2a.”).
As to claim 6, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the hole (Mclean hole 16) is configured as a through-hole through the workpiece and comprises a cone on at least one side of the workpiece (Mclean [0056] teaches the hole may be a through-hole. [0057] teaches the hole may have a conical section.).
As to claim 7, Huber in view of Mclean teaches the system as claimed in claim 6, wherein the hole (Mclean hole 16) with a cone-free end is alignable toward the sensor for detection by the sensor (Mclean [0082] suggests the shape of the hole may be any reasonable shape. Applicant has not disclosed that the shape of a hole having an opening and a cone free-end such that the cone-free end is alignable toward the sensor solves any stated problem or is for any particular purpose. Moreover, since Mclean is capable of detecting holes of cylindrical shape, it appears capable of detecting holes having a cylindrical shape and also having a conical opening away from the sensor. Huber in view of Mclean or applicant’s invention, would perform equally well with the hole having any reasonable configuration.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mclean such that the hole with a cone-free end is alignable toward the sensor for detection by the sensor because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Huber in view of Mclean.).
As to claim 9, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the robot arm (workpiece arm 2) is configured to move the workpiece (workpiece 3) with the hole (hole 16 of Mclean) in a X-direction straight through an optical axis of the sensor, and in a further step additionally in a direction perpendicular thereto, which direction perpendicular to the X-direction is the Y-direction (as described at Mclean [0079], the angles of bright-line crossing are perpendicular).
As to claim 10, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the surface of the workpiece facing the sensor and comprising the hole is aligned orthogonally with respect to an optical axis of the sensor (as shown for example at Mclean Fig 12).
As to claim 11, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the robot arm (workpiece arm 2) is configured to hold the workpiece (workpiece 3) with the hole (Mclean’s hole 16) in the detection range of the sensor (as shown in Huber’s Fig 1 and 2 the workpiece 3 is under the camera 22) and is configured to supply the workpiece (3) to a tool spindle for machining (Huber Fig 1 illustrates the workpiece 3 is machined by tool 14).
As to claim 18, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the surface or section having the change in geometry comprises a hole (Mclean teaches a hole 17).
As to claim 19, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the workpiece comprises a milling blank (the workpiece 3 of Huber is a blank useful for milling dental devices), wherein said robot arm is movable in at least 3 spatial axes in a range of motion (Huber [0047] teaches 5 axes of movement), wherein said robot arm is configured to carry, guide and move at least one workpiece by a workpiece holder (the workpiece arm 2 holds the workpiece 3 via the , and wherein the sensor comprises a spatially fixed optical sensor (camera 22 is illustrated as fixed in Fig 1.).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Mclean as applied to claim 1 above, and further in view of Duncan (US 2006/0035776).
As to claim 12, Huber in view of Mclean teaches the system as claimed in claim 1, but does not teach the workpiece and/or an associated holder comprises a code, said code being readable by the sensor configured as a camera when the holder is clamped in the robot arm, and wherein the code is attached to a part of the workpiece to be milled off.
However, Duncan teaches [0029]: “The user interface display 106 on the milling machine may instruct the user as to which material to use, or the type of material may be automatically detected by the milling machine, by means of a barcode scan or RFID identification or the like.” Examiner notes that since the barcode is associated with the material, it is capable of being milled off. 
It would have been prima facie obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the code of Duncan on the workpiece 3 of Huber in view of Mclean. Such a person would have been motivated to do so in order to ensure the code is always associated with the correct workpiece by attaching the code to the workpiece itself. 
As to claim 13, Huber in view of Mclean teaches the system as claimed in claim 12, wherein the code (barcode of Duncan) of the workpiece (workpiece 3 of Huber) detected by the sensor is configured for feeding to the control unit which is configured to select an appropriate machining process for the workpiece (the camera of Huber is already useful for detecting codes on tools, and would accordingly have also been capable of detecting the code of Duncan on the workpiece itself.).
As to claim 20, Huber in view of Mclean teaches the system as claimed in claim 12, wherein the code comprises a data matrix code (Duncan teaches a barcode. Huber teaches the codes useful on tools are data-matrix codes).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Mclean as applied to claim 1 above, and further in view of Barker (US 7,993,019).
As to claim 8, Huber in view of Mclean teaches the system as claimed in claim 1, wherein the sensor comprises a camera (Huber’s camera 22). Huber in view of Mclean does not teach the remainder of the limitations. 
However, in the analogous field of sawmills, it was known at the time the invention was effectively filed to provide for the following: wherein the machine tool (Barker’s sawmill) comprises the camera (camera 18) in an auxiliary space which is separated from a machining space by means of an openable door (sealed unit 16 is separate from the sawmill. The sealed unit 16 has a door (front plate 32) which is openable, see Col 3 lns 30-42), and wherein the robot arm (70) is configured to hold the workpiece (10) directly adjacent to the door opening and/or to move the workpiece past the door for detection of the hole (12) (the camera of Barker is useful for scanning the saw mill. Similarly, the camera of Huber in view of Mclean is useful for scanning the workpiece. Accordingly, it would have been expected for the workpieces to be moved into view of the camera, with respect to the door.).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Huber in view of Mclean to include the sealed unit 16 of Barker. Such a person would have been motivated to do so in order to ensure the camera of Huber remains free of debris, as described by Barker. See also MPEP § 2143 I A. 
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 23 December 2021 with respect to claims 14-17 and 21 have been fully considered but they are not persuasive.
Applicant argues: 
The claimed invention uses the code to perform a machining process adapted to an identity of the workpiece and/or tool. Duncan does not teach or suggest this. Duncan uses the barcode merely to engage the appropriate tool for the material. There is no mention or suggestion in Duncan of using the code to perform a specific milling process.
Examiner disagrees. The claim requires, “the control unit is configured to carry out identification of the workpiece 10…for controlling the machine tool to perform a machining process adapted to an identity of the workpiece…” Duncan carries out an identification of the workpiece via barcode. Duncan then uses this information to control the machine for a milling process which includes “engag[ing] the appropriate tool for the material.”
Walser is not relied upon.
Applicant argues:
 Kranitzky teaches a work table having grooves or holes upon which a workpiece may be located. Having holes or grooves in a work table is much different than the hole being in the actual work piece. Since the actual milling is done on the workpiece, not the work table, Kranitzky would not provide an accurate or precise reference point, leading to errors and faults in the final product. Precision machining would not be accomplished by a reference point in a work table in comparison to a reference point in the actual piece being machined. Neither Duncan nor Kranitzky teach a hole as a reference point in the workpiece. The claims are not rendered obvious by the combination of references.
Examiner notes that Duncan in view of Kranitzky is relied upon only for the rejection of claim 17 which is directed to mov[ing] the workpiece past the sensor through the detection range to detect an edge between the surface and an adjacent surface.
Since there is no limitation regarding precision machining, Applicant’s arguments are considered moot. Moreover, even if Kranitzky teaches a hole on a table, the premise of the relative movement of the hole and a camera is applicable to both Duncan and the presently claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        28 January 2022